BART M. DAVIS, IDAHO STATE BAR NO. 2696.

UNITED STATES ATTORNEY
KASSANDRA J. MCGRADY, IDAHO STATE BAR NO. 8455

‘ASSISTANT UNITED STATES ATTORNEY U.S. COURTS
DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV MAY 15 2019
800 EAST PARK BOULEVARD, SUITE 600 Revd Filed Tim
BOISE, ID 83712-7788 STEPHEN W. KENYON

TELEPHONE: (208) 334-1211 CLERK, DISTRICT OF IDAHO

FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

Case No. CR 19-01657S DCN

INDICTMENT

Plaintiff,
vs. .
8 U.S.C. § 1326(a) & (b)
RODOLFO AGUILAR-CHAVEZ,

Defendant.

 

The Grand Jury charges:
COUNT ONE

Deported Alien Found in the United States —
8 U.S.C. § 1326(a) & (b)

On or about April 22, 2019, in the District of Idaho, the defendant, RODOLFO
AGUILAR-CHAVEZ, an alien, was found in the United States, to wit: Jerome County, Idaho,
after having been previously removed from the United States to Mexico on or about August 7,

2003, at or near El Paso, Texas, the said defendant having not obtained the consent of the

INDICTMENT - 1

 
Secretary of the Department of Homeland Security for reapplication for admission into the

United States, in violation of Title 8, United States Code, Section 1326(a) & (b).

Dated this (4 day of May, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

 

\
KASSANDRK J. CORADY
ASSISTANT UNI TATES ATTORNEY

INDICTMENT - 2

 
